Exhibit 10.31

FIRST AMENDMENT OF AMENDED AND RESTATED

NOTE PURCHASE AGREEMENT

This First Amendment of Amended and Restated Note Purchase Agreement (the “First
Amendment”) is entered into as of December 1, 2014, between DELTIC TIMBER
CORPORATION (the “Company”) and AMERICAN AGCREDIT, PCA (the “Purchaser”).

RECITALS

A.    The Company and the Purchaser are parties to an Amended and Restated Note
Purchase Agreement dated March 30, 2007. That agreement is referred to in this
First Amendment as the “Note Purchase Agreement.”

B.    Capitalized terms used in this First Amendment that are not defined in
this First Amendment have the meaning assigned to those terms in the Note
Purchase Agreement.

C.    The Company has asked the Purchaser to modify the financial covenants in
the Note Purchase Agreement in such a manner that those covenants will be
identical to the financial covenants in the Bank Credit Agreement. The Purchaser
is willing to do so, subject to the terms and conditions set forth in this First
Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are acknowledged by the Purchaser and the Company, the Purchaser and the Company
agree as follows:

TERMS AND CONDITIONS

SECTION I

CONDITIONS PRECEDENT

1.1    Conditions Precedent.    This First Amendment will be effective if the
following events occur on or before December 5, 2014:

(a)    the Company executes this First Amendment and delivers it to the
Purchaser;

(b)    the Subsidiary Guarantors execute and deliver to the Purchaser the
Consent and Reaffirmation of Guaranty set forth in Annex I to this First
Amendment;

(c)    Del-Tin Fiber L.L.C. (“Del-Tin Fiber”) executes and delivers to the
Purchaser a Counterpart to Amended and Restated Subsidiary Guaranty (the
“Counterpart”) in substantially the form of Exhibit A to the Subsidiary
Guaranty;

(d)    Del-Tin Fiber delivers to the Purchaser a certificate of the Secretary of
Del-Tin Fiber with respect to resolutions of the members of Del-Tin Fiber
(i) authorizing the execution and delivery by Del-Tin Fiber of the Counterpart,
and (ii) identifying the Person (or Persons) authorized to execute and deliver
the Counterpart on behalf of Del-Tin Fiber, and providing specimen signatures of
each such Person;

 

-1-



--------------------------------------------------------------------------------

(e)    Del-Tin Fiber delivers to the Purchaser the operating agreement, limited
liability company agreement, or comparable organizational document of Del-Tin
Fiber, and all amendments and supplements to such agreement that exist as of the
date of this First Amendment, certified by the Secretary of Del-Tin Fiber to be
true and correct copies of such documents; and

(f)    the Purchaser receives payment from the Company of (or the Company’s
irrevocable commitment to pay) all attorneys’ fees and other costs and expenses
incurred by the Purchaser through the date of this First Amendment in connection
with the negotiation and preparation of this First Amendment.

If the above-described conditions precedent are not satisfied by December 5,
2014 (or are not waived by the Purchaser in writing in its sole and absolute
discretion), this First Amendment will not be effective and the parties’ rights
and obligations in respect of the Notes will continue to be governed by the Note
Purchase Agreement (without giving effect to this First Amendment) and the other
Note Documents.

SECTION II

AMENDMENT OF THE NOTE PURCHASE AGREEMENT

2.1    Modification of the Indebtedness Covenant.    As of the date of this
First Amendment, Section 10.5(c) of the Note Purchase Agreement is modified,
amended, and restated as follows:

“(c)    Indebtedness existing on December 1, 2014, and set forth on
Schedule 10.5 and extensions, renewals, and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal, or replacement)
or shorten the maturity or the weighted average life thereof;”

In addition, as of the date of this First Amendment, existing Schedule 10.5 to
the Note Purchase Agreement is deleted from the Note Purchase Agreement and is
replaced by the updated version of Schedule 10.5 that is attached to this First
Amendment as Exhibit A.

2.2    Modification of the Negative Pledge Covenant.    As of the date of this
First Amendment, Section 10.6(b) of the Note Purchase Agreement is modified,
amended, and restated as follows:

“(b)    any Liens on any Property or asset of the Company or any Subsidiary
existing on December 1, 2014, and set forth on Schedule 10.6 to this Agreement;
provided, that such Lien shall not apply to any other Property or asset of the
Company or any Subsidiary.”

 

-2-



--------------------------------------------------------------------------------

In addition, as of the date of this First Amendment, existing Schedule 10.6 to
the Note Purchase Agreement is deleted from the Note Purchase Agreement and is
replaced by the updated version of Schedule 10.6 that is attached to this First
Amendment as Exhibit B.

2.3    Modification of the Leverage Ratio.    As of the date of this First
Amendment, Section 10.15 of the Note Purchase Agreement is modified, amended,
and restated as follows:

“Section 10.15.  Leverage Ratio.  The Company and its Subsidiaries shall
maintain, as of the last day of each fiscal quarter of the Company, a Leverage
Ratio of not greater than 0.65 to 1.00.”

2.4    Elimination of Certain Financial Covenants.    The Company and the
Purchaser agree that the Fixed Charge Coverage Ratio and the Consolidated Net
Worth covenant no longer will be covenants or obligations of the Company under
the Note Purchase Agreement. Accordingly, as of the date of this First
Amendment, Section 10.16 and Section 10.17 of the Note Purchase Agreement are
deleted from the Note Purchase Agreement and the Company no longer will be
required to (a) comply with those covenants, or (b) provide the Purchaser with
information regarding those covenants in the compliance certificates that the
Company delivers to the Purchaser pursuant to Section 7.2(a) of the Note
Purchase Agreement.

2.5    Modification of the Minimum Timber Market Value Covenant.    As of the
date of this First Amendment, Section 10.18 of the Note Purchase Agreement is
modified, amended, and restated as follows:

“Section 10.18.  Minimum Timber Market Value.  The Company and its Subsidiaries
shall maintain a Timber Market Value greater than 175 percent of the outstanding
Total Senior Indebtedness.”

2.6    Modification of Certain Defined Terms.    As of the date of this First
Amendment, the definitions of the terms “Bank Credit Agreement”, “Bank Debt”,
“Consolidated Net Worth”, “Consolidated Total Debt”, and “Total Senior
Indebtedness” set forth in Schedule B to the Note Purchase Agreement are
modified, amended, and restated as follows:

“‘Bank Credit Agreement’ means that certain Second Amended and Restated
Revolving Credit Agreement dated as of November 18, 2014, by and among the
Company, the financial institutions from time to time party thereto, and
SunTrust Bank, in its capacity as Administrative Agent, as such agreement may be
amended, restated, replaced, supplemented, or otherwise modified from time to
time, provided that the Bank Debt governed by the Bank Credit Agreement is
unsecured and that any guarantor of the Bank Debt also is a Subsidiary Guarantor
under this Agreement.”

“‘Bank Debt’ means all revolving loans, swingline loans, and other Indebtedness
outstanding under the Bank Credit Agreement.”

“‘Consolidated Net Worth’ means, as of any date, (i) the total assets of the
Company and its Subsidiaries that would be reflected on the Company’s

 

-3-



--------------------------------------------------------------------------------

consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries, minus (ii) the sum of (y) the
total liabilities of the Company and its Subsidiaries that would be reflected on
the Company’s consolidated balance sheet as of such date prepared in accordance
with GAAP, and (z) the amount of any write-up in the book value of any assets of
the Company and its Subsidiaries resulting from a revaluation of such assets, or
any write-up in excess of the cost of such assets reflected on the consolidated
balance sheet of the Company as of such date prepared in accordance with GAAP.”

“‘Consolidated Total Debt’ means, as of any date, all Indebtedness of the
Company and its Subsidiaries described in the definition of the term
“Indebtedness,” including, without limitation, the Bank Debt and the
Indebtedness evidenced by the Notes, but excluding Indebtedness of the type
described in subsection (xi) of the definition of the term Indebtedness.”

“‘Total Senior Indebtedness’ means the Aggregate Bank Commitments and the
Indebtedness evidenced by the Notes.”

In addition, the following sentence is added to the definition of the term
Indebtedness as the last sentence of such definition (which definition is set
forth in Schedule B to the Note Purchase Agreement):

“For purpose of determining the amount of attributed Indebtedness from Swap
Contracts, the “principal amount” of the obligations of the Company or any
Subsidiary in respect to any Swap Contract at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Swap Contract was terminated at
such time.”

2.7    Addition of New Defined Term.    As of the date of this First Amendment,
the following defined term is added to Schedule B to the Note Purchase Agreement
in proper alphabetical order:

“‘Aggregate Bank Commitments’ means the aggregate amount of the commitments of
the lenders under the Bank Credit Agreement outstanding at the time in question,
as such commitments may be increased or decreased from time to time in
accordance with the Bank Credit Agreement. The initial amount of the Aggregate
Bank Commitments under the Bank Credit Agreement is $430,000,000.”

2.8    More Restrictive Financial Covenants and New Financial Covenants in the
Bank Credit Agreement.    The Company agrees to notify the Purchaser promptly in
writing of any of the following events:

(a)    any amendment after the date of this First Amendment of (i) the Leverage
Ratio covenant or the Timber Market Value covenant contained in the Bank Credit
Agreement, or (ii) the definition of either of those covenants (or the

 

-4-



--------------------------------------------------------------------------------

defined terms used to define such covenants), which notice will identify any
such amendment in reasonable detail, if the effect of any such amendment is to
make either or both of such financial covenants more restrictive (as determined
by the Purchaser in its reasonable discretion);

(b)    the inclusion after the date of this First Amendment of any new financial
covenant in the Bank Credit Agreement (which notice will identify such new
covenant, and the manner in which such covenant is defined and calculated, in
reasonable detail); and

(c)    any amendment of (i) any financial covenant described in clause (b)
above, or (ii) the definition of any such covenant (or the defined terms used to
define such covenant), which notice will identify any such amendment in
reasonable detail, if the effect of any such amendment is to make the financial
covenant in question more restrictive (as determined by the Purchaser in its
reasonable discretion).

If any financial covenant in the Bank Credit Agreement (including the Leverage
Ratio covenant, the Timber Market Value covenant, or any new financial covenant
added to the Bank Credit Agreement after the date of this First Amendment) is
amended after the date of this First Amendment in a manner that causes such
covenant to be more restrictive (as determined by the Purchaser in its
reasonable discretion), or a new financial covenant is added to the Bank Credit
Agreement after the date of this First Amendment, then, simultaneously with such
amendment or addition, (y) in the case of any such amendment of an existing
financial covenant in the Bank Credit Agreement, the version of such financial
covenant in the Note Purchase Agreement will be deemed to be amended in a
corresponding fashion, and (z) in the case of the addition of a new financial
covenant to the Bank Credit Agreement, such covenant will be deemed to be added
to and included in Section 9 or Section 10 the Note Purchase Agreement as either
an affirmative covenant, or a negative covenant, as applicable. The provisions
of the preceding sentence will be effective even if the Company fails to notify
the Purchaser of the amendment or addition of the financial covenant in
question, as required by the first sentence of this paragraph 1.1 of this First
Amendment.

SECTION III

MISCELLANEOUS AND GENERAL TERMS

3.1    Expenses of the Purchaser.    The Company agrees that the Company will
reimburse the Purchaser for all expenses incurred by the Purchaser in connection
with the Note Purchase Agreement and the other Note Documents, including, but
not limited to, the reasonable fees and expenses of legal counsel for the
Purchaser (including, but not limited to, fees and expenses incurred in
connection with the preparation, negotiation, and closing of this First
Amendment (or the agreement evidenced by this First Amendment)). The Company
will pay all amounts that the Company owes pursuant to the preceding sentence of
this First Amendment to the Purchaser within ten days after the Purchaser bills
the Company for such amounts.

 

-5-



--------------------------------------------------------------------------------

3.2    Continued Effectiveness of the Note Purchase Agreement and the Other Note
Documents.    The Purchaser and the Company acknowledge and agree that the Note
Purchase Agreement (as amended by this First Amendment) and the other Note
Documents remain in full force and effect and are binding and enforceable in
accordance with their terms. Following the execution of this First Amendment and
timely satisfaction of the other conditions precedent specified in paragraph 1.1
of this First Amendment, references in the Note Purchase Agreement to the
“Agreement” will mean the Note Purchase Agreement, as amended by this First
Amendment.

3.3    Representations and Warranties of the Company.    As an inducement to the
Purchaser to enter into this First Amendment, the Company represents and
warrants to the Purchaser as follows:

(a)    the Company (i) is a corporation duly organized, validly existing, and in
good standing under the laws of the state in which the Company was organized,
and is authorized to do business in each jurisdiction in which its ownership of
property or conduct of business requires such authorization, and (ii) has full
power, authority, and legal right to own its properties and assets and to
conduct its business as currently conducted;

(b)    the Company has full power, authority, and legal right to (i) execute and
deliver this First Amendment, and to perform and observe its obligations under
the Note Purchase Agreement (as amended by this First Amendment) and the other
Note Documents to which it is a party, and (ii) carry out the transactions
contemplated by the Note Purchase Agreement (as amended by this First Amendment)
and the other Note Documents to which it is a party;

(c)    The execution and delivery by the Company of this First Amendment, and
compliance by the Company with the terms of the Note Purchase Agreement (as
amended by this First Amendment) and the other Note Documents to which the
Company is a party, will not (i) result in a breach of any of the terms or
conditions of any indenture, agreement, order, judgment, or instrument under
which the Company is a party, or by which the Company or its properties may be
bound or affected, (ii) result in the imposition of any lien, charge, or
encumbrance upon any properties of the Company pursuant to any indenture,
agreement, order, judgment, or instrument under which the Company is a party, or
by which the Company or its properties may be bound or affected,
(iii) constitute a default under any indenture, agreement, order, judgment, or
instrument under which the Company is a party, or by which the Company or its
properties may be bound or affected, or (iv) violate any provision of any
applicable law;

(d)    There are no actions, suits, or proceedings pending (or, to the knowledge
of the Company, threatened) against or affecting the Company at law or in equity
that, if adversely determined, reasonably could be expected to have a Material
Adverse Effect;

 

-6-



--------------------------------------------------------------------------------

(e)    no Event of Default exists as of the date of this First Amendment, or
would result from the Purchaser and the Company entering into this First
Amendment;

(f)    following the Restatement Closing Date, and prior to the date of this
First Amendment, Deltic Southwest Timber Company and Deltic Real Estate
Investment Company (which were Subsidiary Guarantors) were merged into the
Company, liquidated, or otherwise ceased to exist as legal entities and their
assets were transferred to (or otherwise were acquired by) the Company; and

(g)    the representations and warranties of the Company set forth in Section 5
of the Note Purchase Agreement are true and correct in all material respects as
of the date of this First Amendment.

3.4    Captions.    Any captions for the sections and paragraphs of this First
Amendment are for convenience only and do not control or affect the meaning or
construction of any of the provisions of this First Amendment.

3.5    Severability.    If any term, condition, or provision of this First
Amendment is held invalid for any reason, such offending term, condition, or
provision will be deleted from this First Amendment, and the remainder of this
First Amendment will not be affected by the deletion of such term, condition, or
provision.

3.6    Negotiated Agreement.    This First Amendment is a negotiated agreement.
In the event of any ambiguity in this First Amendment, such ambiguity will not
be subject to a rule of contract interpretation that would cause the ambiguity
to be construed against either of the parties to this First Amendment.

3.7    Voluntary and Entire Agreement.    The Note Purchase Agreement (as
amended by this First Amendment) and the other Note Documents set forth and
constitute the entire agreement between the Purchaser and the Company with
respect to the Notes. No oral promise or agreement of any kind or nature, other
than those that have been reduced to writing and set forth in the Note Purchase
Agreement (as amended by this First Amendment), or the other Note Documents, has
been made between the Purchaser and the Company with respect to the Notes. The
Company acknowledges that it has been represented (or has had the opportunity to
be represented) by legal counsel in connection with the negotiation and
execution of this First Amendment and the other agreements and instruments
referred to in this First Amendment. The Company voluntarily executed this First
Amendment and the other agreements and instruments referred to in this First
Amendment.

3.8    Construction and Conflict With Other Agreements.    In the event of any
conflict between the terms of this First Amendment and the terms of any other
agreements or instruments referred to in this First Amendment, the terms of this
First Amendment will control.

3.9    Waiver of Jury Trial.    THE COMPANY AND THE PURCHASER WAIVE THEIR RIGHT
TO TRIAL BY JURY OF ANY CLAIM OR CLAIMS THEY HAVE OR HEREAFTER MAY HAVE AGAINST
EACH OTHER (INCLUDING CROSS-CLAIMS AND COUNTERCLAIMS), WHETHER ANY SUCH CLAIM
ARISES OUT OF CONTRACT, TORT, OR OTHERWISE, AND WHETHER ANY SUCH CLAIM ARISES
BEFORE OR AFTER THE DATE OF THIS FIRST AMENDMENT.

 

-7-



--------------------------------------------------------------------------------

3.10    Applicable Law.    This First Amendment will be governed by and
construed under the laws of the state of New York, without regard to principles
of conflicts of law.

 

DELTIC TIMBER CORPORATION     AMERICAN AGCREDIT, PCA By   /s/ Ray C. Dillon    
By   /s/ Janice T. Thede  

Ray C. Dillon

President and Chief Executive Officer

     

Janice T. Thede

Vice President

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE 10.5

OUTSTANDING INDEBTEDNESS

Letters of Credit

 

Issuing Bank

   Beneficiary      Amount      Expiry
Description      Date  

Bancorp South

     US Forest Service         30,000         11/26/2015         Timber Contract
        US Forest Service         66,000         11/1/2015        
Timber Contract         US Forest Service         97,000         11/17/2016   
     Timber Contract         US Forest Service         74,000         11/1/2015
        Timber Contract         US Forest Service         53,000        
11/1/2016         Timber Contract         US Forest Service         40,000      
  6/12/2017         Timber Contract         US Forest Service         54,000   
     6/24/2018         Timber Contract         US Forest Service         32,000
        11/3/2016         Timber Contract         US Forest Service        
91,000         11/25/2018         Timber Contract         US Forest Service   
     17,000         6/29/2019         Timber Contract         US Forest Service
        66,000         9/30/2019         Timber Contract         

 

 

       

Total Letters of Credit

        620,000               

 

 

       

Notes Payable

 

Beneficiary

   Amount      Interest Rate     Due Date  

SunTrust Bank (Revolver)

   $ 135,000,000         Various        5/1/2018   

American AgCredit

     40,000,000         6.10 %      12/18/2016      

 

 

      

Total Notes Payable

   $ 175,000,000           

 

 

      

Del-Tin Taxable Bonds

       

Letter of Credit Guaranty—Del-Tin Bonds

   $ 29,688,750           

 

 

      

Total Outstanding Indebtedness

   $ 205,308,750           

 

 

      

 



--------------------------------------------------------------------------------

EXHIBIT B

SCHEDULE 10.6

Existing Liens

UCC-1 Financing Statement filed on July 7, 2011, with the Arkansas Secretary of
State naming Del-Tin Fiber L.L.C. (“Del-Tin”), as debtor, and SunTrust Bank, as
Administrative Agent, as Secured Party, and listing all assets of Del-Tin. The
foregoing Financing Statement relates to a Lien granted by Del-Tin in connection
with obligations under that certain Amended and Restated Letter of Credit
Agreement dated as of July 21, 2011, by and among Del-Tin, the lenders from time
to time a party thereto, and SunTrust Bank, as Administrative Agent.

 



--------------------------------------------------------------------------------

ANNEX I

CONSENT AND REAFFIRMATION OF GUARANTY

Deltic Timber Purchasers, Inc., Chenal Properties, Inc., and Chenal Country
Club, Inc. (the “Guarantors”), consent to the terms of the foregoing First
Amendment of Amended and Restated Note Purchase Agreement (the “First
Amendment”) and acknowledge and reaffirm the obligations of the Guarantors under
the Amended and Restated Subsidiary Guaranty executed by the Guarantors in favor
of the Purchaser on or about March 30, 2007, to pay and perform the obligations
of the Company to the Purchaser, including, but not limited to, the Company’s
obligations pursuant to the Notes. Capitalized terms used in this Consent and
Reaffirmation of Guaranty have the meaning assigned to those terms in the
Amended and Restated Note Purchase Agreement between the Purchaser and the
Company dated March 30, 2007 (as amended by the First Amendment).

Dated as of December 1, 2014.

 

DELTIC TIMBER PURCHASERS, INC.   CHENAL PROPERTIES, INC. By   /s/ Ray C. Dillon
    By   /s/ Ray C. Dillon  

Ray C. Dillon

President and Chief Executive Officer

     

Ray C. Dillon

President and Chief Executive Officer

      CHENAL COUNTRY CLUB, INC.

 

 

 

    By   /s/ Ray C. Dillon        

Ray C. Dillon

President and Chief Executive Officer

 